Adams, J.,
concurring: The law as I understand it is correctly stated in the opinion delivered by the Chierf Justice, and for this reason I should perhaps make reference to a paragraph in the appellants’ brief. It is there said that the decision in R. R. v. Reid, 187 N. C., 320, is authority for the position that a tax for the “ordinary expenses” of a county may be a tax for a “special purpose.” The pertinent part of the *242opinion in that ease is in these words: “Now, if we apply the statement of Chief Justice Marshall, that ‘every opinion, to be correctly understood, ought to be considered with a view to the case in which it was delivered’ (U. S. U. Burr, 25 Fed. Oases, p. 165), we must conclude that, although a tax ‘to supplement the general county fund’ is not a tax for special purpose, neither of the decisions cited by the plaintiff sustains the contention that the maintenance of the county home or the building and repair of bridges is not such special purpose as comes within the purview of the sixth section of Article V. On the contrary, while the construction and maintenance of the county home and the building and repairing of bridges may be considered a part of the ordinary expenses of the county, to be defrayed out of the general county revenue when sufficient for these purposes, still a tax levied under a special or general act for the specific and exclusive purpose of constructing, maintaining or repairing courthouses, jails, county homes, highways, or bridges is deemed to be levied for a special purpose. Therefore, if the tax of 3 cents was levied to provide for constructing, repairing or maintaining bridges or the county home, the purpose was special.”
This language, it seems to me, is not susceptible of the appellants’ liberal construction. The meaning is this: If a county had sufficient money or “revenue” on hand to construct or maintain a county home, or to build or repair a bridge, the cost may be paid out of such money or “revenue” just as the ordinary expenses of the county are paid (Adams v. Durham, 189 N. C., 232); and a tax levied by a county for the specific and exclusive purpose of constructing, maintaining or repairing courthouses, jails, county homes, highways or bridges is deemed to be levied for a special purpose, these purposes and others of like character involving “necessary expenses” within the meaning of Article VII, section 7, of the Constitution. Herring v. Dixon, 122 N. C., 420; Jones v. Commissioners, 137 N. C., 579, 598; Crocker v. Moore, 140 N. C., 432; Hendersonville v. Jordan, 150 N. C., 35; Commissioners v. Road Commissioners, 165 N. C., 632; Keith v. Lockhart, 171 N. C., 451; Moose v. Commissioners, 172 N. C., 419; Woodall v. Highway Commission, 176 N. C., 377; Parvin v. Commissioners, 177 N. C., 508; Ketchie v. Hedrick, 186 N. C., 393; Henderson v. Wilmington, 191 N. C., 269.
The only way to preserve the vitality of Article V, section 6, and Article VII, section 7, of the Constitution is to adhere to the construction, as stated in the opinion of the Court, that the “special purpose” for which the “special approval” of the General Assembly is essential must be for a “necessary expense” in contemplation of the constitutional provision.